{¶ 1} I concur that the evidence at issue cannot be admitted pursuant to Evid.R. 404(B). As presently interpreted, it is noteworthy that the evidence offered certainly tended to show a pattern or practice of litigious activity in order to avoid payment for work done on their premises. The Appellants sued their own attorney, the Appellees' attorney and even the Appellees' insurance adjuster — these are litigious people who seek to avoid paying for services rendered and products provided. Such evidence is clearly relevant and demonstrates a plan or scheme.